
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1838
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to modify
		  certain provisions relating to women’s business centers, and for other
		  purposes.
	
	
		1.Notification of grants; publication of
			 grant amountsSection 29 of
			 the Small Business Act (15 U.S.C. 656) is amended by adding
			 at the end the following new subsection:
			
				(o)Notification of grants; publication of
				grant amountsThe
				Administrator shall disburse funds to a women’s business center not later than
				1 month after the center’s application is approved under this section. At the
				end of each fiscal year the Administrator (acting through the Office of Women’s
				Business ownership) shall publish on the Administration’s website a report
				setting forth the total amount of the grants made under this Act to each
				women’s business center in the fiscal year for which the report is issued, the
				total amount of such grants made in each prior fiscal year to each such center,
				and the total amount of private matching funds provided by each such center
				over the lifetime of the
				center.
				.
		2.CommunicationsSection 29 of the Small Business Act
			 (15 U.S.C.
			 656), as amended, is further amended by adding at the end the
			 following new subsection:
			
				(p)CommunicationsThe Administrator shall establish, by rule,
				a standardized process to communicate with women’s business centers regarding
				program administration matters, including reimbursement, regulatory matters,
				and programmatic changes. The Administrator shall notify each women’s business
				center of the opportunity for notice and comment on the proposed
				rule.
				.
		3.Funding
			(a)FormulaSection 29(b) of the Small Business Act
			 (15 U.S.C.
			 656(b)) is amended to read as follows:
				
					(b)Authority
						(1)In generalThe Administrator may provide financial
				assistance to private nonprofit organizations to conduct projects for the
				benefit of small business concerns owned and controlled by women. The projects
				shall provide—
							(A)financial assistance, including training
				and counseling in how to apply for and secure business credit and investment
				capital, preparing and presenting financial statements, and managing cash flow
				and other financial operations of a business concern;
							(B)management assistance, including training
				and counseling in how to plan, organize, staff, direct, and control each major
				activity and function of a small business concern, including implementing
				cost-saving energy techniques; and
							(C)marketing assistance, including training
				and counseling in identifying and segmenting domestic and international market
				opportunities, preparing and executing marketing plans, developing pricing
				strategies, locating contract opportunities, negotiating contracts, and
				utilizing varying public relations and advertising techniques.
							(2)TiersThe Administrator shall provide assistance
				under paragraph (1) in 3 tiers of assistance as follows:
							(A)The first tier shall be to conduct a 5-year
				project in a situation where a project has not previously been conducted. Such
				a project shall be in a total amount of not more than $150,000 per year.
				Projects receiving assistance under this subparagraph that possess the capacity
				to train existing or potential business owners in the fields of green
				technology, clean technology, or energy efficiency shall receive the maximum
				award under this subparagraph.
							(B)The second tier shall be to conduct a
				3-year project in a situation where a first-tier project is being completed.
				Such a project shall be in a total amount of not more than $100,000 per
				year.
							(C)The third tier shall be to conduct a 3-year
				project in a situation where a second-tier project is being completed. Such a
				project shall be in a total amount of not more than $100,000 per year.
				Third-tier grants shall be renewable subject to established eligibility
				criteria as well as criteria in subsection (b)(4).
							(3)Allocation of fundsOf the amounts made available for
				assistance under this subsection, the Administrator shall allocate—
							(A)at least 40 percent for first-tier projects
				under paragraph (2)(A);
							(B)20 percent for second-tier projects under
				paragraph (2)(B); and
							(C)the remainder for third-tier projects under
				paragraph (2)(C).
							(4) Benchmarks for third-tier
				projectsIn awarding
				third-tier projects under paragraph (2)(C), the Administrator shall use
				benchmarks based on socio-economic factors in the community and on the
				performance of the applicant. The benchmarks shall include—
							(A)the total number of women served by the
				project;
							(B)the proportion of low income women and
				socio-economic distribution of clients served by the project;
							(C)the proportion of individuals in the
				community that are socially or economically disadvantaged (based on median
				income);
							(D)the future fund-raising and service
				coordination plans;
							(E)the capacity of the project to train
				existing or potential business owners in the fields of green technology, clean
				technology, or energy efficiency;
							(F)the diversity of services provided;
				and
							(G)geographic distribution within and across
				the 10 regions of the Small Business
				Administration.
							.
			(b)MatchingSubparagraphs (A) and (B) of section
			 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) are amended to
			 read as follows:
				
					(A)For the first and second years of the
				project, 1 non-Federal dollar for each 2 Federal dollars.
					(B)Each year after the second year of the
				project—
						(i)1 non-Federal dollar for each Federal
				dollar; or
						(ii)if the center is in a community at least 50
				percent of the population of which is below the median income for the State or
				United States territory in which the center is located, 1 non-Federal dollar
				for each 2 Federal
				dollars.
						.
			(c)AuthorizationSection 20 of the Small Business Act
			 (15 U.S.C.
			 631 note) is amended by inserting the following new subsection
			 after subsection (e):
				
					(f)Women’s business centersThere is authorized to be appropriated for
				purposes of grants under section 29 to women’s business centers not more than
				$20,000,000 in fiscal year 2010 and not more than $22,000,000 in fiscal year
				2011.
					.
			4.Performance and planning
			(a)In generalSection 29(h)(1) of the Small Business Act
			 (15 U.S.C.
			 656(h)(1)) is amended—
				(1)by striking and  at the end
			 of subparagraph (A);
				(2)by redesignating subparagraph (B) as
			 subparagraph (D); and
				(3)by inserting the following new
			 subparagraphs after subparagraph (A):
					
						(B)establish performance measures, taking into
				account the demographic differences of populations served by women's business
				centers, which measures shall include—
							(i)outcome-based measures of the amount of job
				creation or economic activity generated in the local community as a result of
				efforts made and services provided by each women’s business center, and
							(ii)service-based measures of the amount of
				services provided to individuals and small business concerns served by each
				women’s business center;
							(C)require each women’s business center to
				submit an annual plan for the next year that includes the center's funding
				sources and amounts, strategies for increasing outreach to women-owned
				businesses, strategies for increasing job growth in the community, strategies
				for increasing job placement of women in nontraditional occupations, and other
				content as determined by the Administrator;
				and
						.
				(b)Conforming amendmentSection 29(h)(1) of the Small Business Act
			 (15 U.S.C.
			 656(h)(1)), as amended, is further amended by adding the
			 following at the end thereof:
				
					The Administrator's evaluation of
				each women’s business center as required by this subsection shall be in part
				based on the performance measures under subparagraphs (B) and (C). These
				measures and the Administrator's evaluations thereof shall be made publicly
				available..
			5.National Women’s Business
			 CouncilThe Women's Business
			 Ownership Act of 1988 is amended as follows:
			(1)In
			 section 409(a) (15
			 U.S.C. 7109(a)), by adding the following at the end thereof:
			 Such studies shall include a study on the impact of the 2008–2009
			 financial markets crisis on women-owned businesses, and a study of the use of
			 the Small Business Administration’s programs by women-owned
			 businesses..
			(2)In
			 section 410(a) (15
			 U.S.C. 7110(a)), by striking 2001 through 2003
			 and insert 2010 and 2011.
			6.Applicant evaluation criteriaSection 29(f) of the Small Business Act
			 (15 U.S.C.
			 656(f)) is amended—
			(1)in paragraph (3) by striking
			 and at the end;
			(2)in paragraph (4) by striking the period and
			 inserting ; and; and
			(3)by adding at the end the following:
				
					(5)whether the applicant has the capacity to
				train existing or potential business owners in the fields of green technology,
				clean technology, or energy
				efficiency.
					.
			
	
		
			Passed the House of
			 Representatives November 7, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
